 HANES CORPORATIONHanes Corporation and Amalgamated Clothing andTextile Workers Union, AFL-CIO, CLC. Cases5-CA-12348 and 5-CA-12483February 26, 1982DECISION AND ORDERBY MEMBERS FANNING;, JENSKINS, ANI)ZIMM RMANOn December 23, 1980, Administrative LawJudge Michael O. Miller issued the attached Deci-sion in this proceeding. Thereafter, Respondent andthe Charging Party filed exceptions and supportingbriefs, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order, as modified herein.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(5) of the Actby refusing to bargain with the certified representa-tive regarding the specific, discretionary aspects ofa wage increase, of rules respecting the wearing ofrespirators, and of an economic layoff.' Inasmuchas it was the refusal to bargain over these discre-tionary aspects rather than Respondent's unilateralbut lawful effectuation of the established or nondis-criminatory aspect that constitutes the violations inthe circumstances of this case, we hereby modifythe Administrative Law Judge's "Further Conclu-sions of Law," paragraph 2, to reflect the preciseviolation committed, and we shall modify the rec-ommended Order accordingly.Further, we find no record support for the Ad-ministrative Law Judge's conclusion that regardlessof whether Respondent acted unilaterally or con-sulted with the Union regarding the economiclayoff, the employees would have been laid off forthe same number of days as their actual layoff. Weagree with the Administrative Law Judge that alayoff substantially equal in extent to the layoff ef-fected was an economic necessity, and that it was,'In light of our decision in Hanes Corporation, 254 NLRB 1041 (1981),Respondent's contention that the Union was improperly certified is with-out merit. With respect to Respondent's contention that its 1980 enforce-ment of respirator rules was pursuant to rules promulgated in 1978.before it was obligated to bargain with the Union, we note that Respond-ent chose to suspend its 1978 rules pending a legal challenge to theOSHA regulations making the wearing of respirators by certain employ-ees mandatory Respondent's implementation of the rules in 1980, even ifsubstantially the same as the 1978 rules, was a mandators subject of bar-gaining260 NLRB No. 77by virtue of past practice, an established conditionof employment in these circumstances. However,Respondent's past layoffs involved complete orpartial layoffs, reduced work schedules, etc., andwere for varying lengths of time, and we can onlyspeculate whether the result of bargaining inevita-bly would have resulted in a layoff of the samenumber of employees for the same period. There-fore, we find that Respondent violated Section8(a)(5) by refusing to bargain over the timing ofthe layoff, the manner in which it would be imple-mented, and the selection of employees to beexempted from it, all as found by the Administra-tive Law Judge.THE REMEDYI. We agree with the Administrative Law Judgethat any attempted make-whole remedy for thelaid-off employees is inappropriate. Since the im-mediate remedial objective is to restore the statusquo ante, and since we have found, in agreementwith the Administrative Law Judge, that a layoffsubstantially equal in extent to the layoff effectedunilaterally was inevitable, we perceive no basis onwhich to predicate a finding that any identifiableemployee suffered a loss of pay because the layoffwas implemented unilaterally. Cf. Ramos IronWorks, Inc. and Rasol Engineering, 234 NLRB 896,906 (1978); Hedison Manufacturing Company, 249NLRB 791, 794, 828 (1980).2 Likewise, we have nobasis for assessing loss to any employee because ofthe length of the layoff.Similar considerations apply to the propriety oflitigating further the issue of backpay for employ-ees who might have been called back for repairwork instead of those whom Respondent calledback, unilaterally, but according to seniority andtraining. The Administrative Law Judge concludedthat it was appropriate to leave to the compliancestage the determination of which employees mighthave been called back.3That conclusion, however,is based on pure speculation, and we fail to seehow the compliance proceedings can accuratelyidentify such employees. Any finding based onsuch speculation as to the possible outcome of bar-gaining over their identities would constitute animpermissible intrusion by the Board into the sub-stance of bargaining.What is before us is a refusal to bargain over thediscretionary aspects of a nondiscriminatory layoffthat would have occurred regardless of good-faith2We also note that there is no evidence of a practice whereby employ-ees laid off foir lack of work in one department normally were transferredto other departments Cf. Hedison Manufacturing Company. supra3 Inadvertently. the Administrative Law Judge omitted such a provi-sion from his recommended Order557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining. Our treatment of the remedial questionsarising from such a violation should be consistentwith our treatment of an analogous violation, therefusal to bargain over the effects of a plant closurein situations where there was no duty to bargainover the decision to close. There, backpay beginsto run only after the date of the Board's decisionand ends when certain conditions are met. See Na-tional Family Opinion, Inc., 246 NLRB 521, fn. 5(1979). Here, the cause of the loss of pay, thelayoff, has long since ended. Consequently, no losscan be suffered after the date of this Decision, anda make-whole remedy is, therefore, inappropriate.42. We agree with the Administrative LawJudge's formulation of a remedy for Respondent'stermination of employee Kilby pursuant to an un-lawfully implemented respirator rule. However, webelieve that the condition imposed for Kilby's rein-statement after the parties have bargained in goodfaith over the respirator rules needs clarification.The Administrative Law Judge recommends thatKilby be reinstated if he "is able to comply" or, ashe states in the recommended Order, Kilby "iswilling and able to comply" with the rules thatresult from good-faith bargaining. Inasmuch asKilby was unable to comply with the existing rulebecause he was unwilling to shave his beard, thecondition that he be "able" to comply might beambiguous and could engender a further disputeover his eligibility for reinstatement; i.e., is he"able" to comply with or without his beard? Withthe understanding that it will be Kilby's choicewhether or not to tailor his beard, if necessary, tothe resulting rules, we shall impose the conditionthat he "complies" with them. Further, to clarifythe make-whole remedy for Kilby's termination,we hereby modify the conditions for cutting off hisaccumulation of backpay by adding to the Admin-istrative Law Judge's remedial conditions (2), (3),and (4), the words, "regarding this subject."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Hanes Corporation, Galax, Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(a):4 The 2-week minimum backpay award provided in plant closure casesis inappropriate here because no further bargaining over the effects ofthis layoff is contemplated. See Tranmnarine Navigation Corporation, 170NLRB 389, 390 (1968)"(a) Refusing to bargain collectively concerningthe size and timing of wage increases, the specifictypes of respirators employees are required towear, the timing, length, and manner of implemen-tation of layoffs, and the selection of employees tobe exempted from layoffs, and other terms andconditions of employment with AmalgamatedClothing and Textile Workers Union, AFL-CIO,CLC, as the exclusive bargaining representative ofits employees in the following appropriate unit:"All employees employed by the Employer atits Brooks Plant, Galax, Virginia, location, butexcluding all office clerical employees, profes-sional employees, guards, and supervisors asdefined in the Act."2. In paragraph 2(b), substitute the word "com-plies" for "is willing and able to comply."3. Add the following as paragraph 2(c) and relet-ter the subsequent paragraphs accordingly:"(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to bargain collectivelyconcerning the size and timing of wage in-creases, the specific types of respirators em-ployees are required to wear, the timing,558 HANES CORPORATIONlength, and manner of implementation of lay-offs, the selection of employees to be exempt-ed from layoffs, and other terms and condi-tions of employment with AmalgamatedClothing and Textile Workers Union, AFL-CIO, CLC, as the exclusive representative ofthe employees in the bargaining unit describedbelow. Nothing in the Order of the NationalLabor Relations Board, however, requires thatwe revoke any wage increases previouslygranted.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteedunder Section 7 of the National Labor Rela-tions Act.WE wit. offer Mikel Kilby immediate andfull reinstatement to his former position or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority and other rights and privileges previ-ously enjoyed, if he complies with such respi-rator rules as may result from our bargainingwith the Union on the subject of respiratorrules, and WE Wl. I make him whole for anyloss of earnings he may have suffered becauseof our unlawful conduct, with interest.WE WIL L, upon request, bargain with Amal-gamated Clothing and Textile Workers Union,AFL-CIO, CLC, as the exclusive bargainingrepresentative of all employees in the bargain-ing unit described below with respect to ratesof pay, wages, hours, and other terms and con-ditions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The appropriate unit is:All employees employed by Hanes Corpora-tion at our Brooks Plant, Galax, Virginia, lo-cation, but excluding all office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.HANES CORPORATIONDECISIONSTATEMENT OF THE CASEMICHAEl O. MIL ER, Administrative Law Judge:These cases' were heard by me in Galax, Virginia, onI These cases had been consolidated for hearing with the consolidatedcomplaint in Cases 5-CA-11794 and 5-CA-11815 At the hearing, theGeneral Counsel and Respondent entered into an informal settlementagreement resolving the issues raised by the complaint in Cases 5 CA-11794 and 5-CA-11815 The settlement agreement was approved by theAdministrative Law Judge and that complaint w.as severed from the in-stant complaints.October 7 and 8, 1980,2 based on charges filed by theAmalgamated Clothing and Textile Workers Union,AFL-CIO, CLC, herein called the Union, and com-plaints and amended complaints issued on behalf of theNational Labor Relations Board, herein called the Board,by the Regional Director and Acting Regional Directorfor Region 5 of the Board.3The complaints allege that Hanes Corporation, hereincalled Respondent, violated Section 8(a)(1) and (5) of theNational Labor Relations Act, herein called the Act, byunilaterally changing its employees' terms and conditionsof employment without bargaining with their certifiedcollective-bargaining representative. Respondent's timelyfiled answers deny the commission of any unfair laborpractices.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argueorally. The General Counsel, Respondent, and the Unionhave all filed excellent briefs which have been carefullyconsidered.Based on the entire record, I make the following:FINDINGS OF FACT41. RESPONI)DENT'S BUSINESS AND THE UNION'S I ABOROR(GANIZA TION STATUS-PREII.MINARYCONCI.USIONS OF LAWRespondent is a North Carolina corporation engagedin the manufacture and sale of clothing apparel at itsBrooks Plant in Galax, Virginia, and elsewhere. Jurisdic-tion is not in issue. The complaints allege, and Respond-ent's answers admit, that Respondent meets the Board'sstandards for the assertion of jurisdiction over nonretailenterprises and is engaged in commerce within the mean-ing of the Act. I therefore find and conclude that Re-spondent is an employer, engaged in commerce, withinthe meaning of Section 2(2), (6), and (7) of the Act.The complaints allege, Respondent admits, and I findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.11. THE Al. EGED UNFAIR LABOR PRACTICESA. The Union's CertificationOn June 25, pursuant to an election conducted on No-vember 20 and 21, 1979, in Case 5-RC-11004, the Boardcertified the Union as the collective-bargaining repre-sentative of all of Respondent's employees in the follow-ing appropriate bargaining unit:All employees employed by Hanes Corporation atits Brooks Plant, Galax, Virginia location, but ex-2 All dates hereinafter are 1980 unless otherwise specified3 The charges In Cases 5-CA-12348 and 5-CA-12483 were filed bythe Union on June 24 and July 31, respectively The complaint in Case 5CA-12348 issued on July 31 and was amended on September 3 Thecomplaint in Case 5-CA-12483 issued on September 4 and was amendedon September 24 The cases were consolidated for hearing pursuant to anOrder which issued on September 18' The facts in these cases are essentially undisputed, the findings hereinare based on the stipulations of the parties and uncontradicted testimony.559 DECISIONS ()F NAT(IONAL. IABOR RELA'I()NS BO()ARDeluding all office clerical, professional employees,guards and supervisors as defined in the Act.Since on or about April 21, the Union has requestedand continues to request to bargain collectively with theEmployer as the employees' representative. Respondent,however, has refused to bargain, contending that theBoard improperly overruled its objections to the electionand that, consequently, the certification is invalid and itis under no obligation to bargain. Respondent's challengeto the Union's certification is pending before the Boardon a Motion for Summary Judgment in Case 5-CA-12494.,B. The Contentions of the PartiesThe General Counsel and the Union contend that Re-spondent was under an obligation to bargain with theUnion from the date of the Union's election victory onNovember 21, 1979. Part and parcel of that obligation,they correctly contend, is the duty of the employer torefrain from making changes in the working conditionsof unit employees even while post election challenges orobjections are pending. As the Board carefully reiteratedin Mike O'Connor Chevrolet-Buick-GMC Co., Inc., 209NLRB 701, 703 (1974):The Board has long held that, absent compellingeconomic considerations for doing so, an employeracts at its peril in making changes in terms and con-ditions of employment during the period that objec-tions to an election are pending and the final deter-mination has not yet been made. And where thefinal determination on the objections results in thecertification of a representative, the Board has heldthe employer to have violated Section 8(a)(5) and(1) for having made such unilateral changes. Suchchanges have the effect of bypassing, undercutting,and undermining the union's status as the statutoryrepresentative of the employees in the event a certi-fication is issued. To hold otherwise would allow anemployer to box the union in on future bargainingpositions by implementing changes of policy andpractice during the period when objections or de-terminative challenges to the election are pend-ing. ...See also Allis-Chalmers Corporation, 234 NLRB 350(1978), enfd. in relevant part 601 F.2d 870 (5th Cir.1979).Specifically, the General Counsel and the Union con-tend that Respondent unilaterally granted its employees awage increase in January, unilaterally implemented aprogram and rules concerning the wearing of respiratorsto comply with the mandate of the Occupational Safetyand Health Administration (OSHA) in May, dischargedan employee for his failure to comply with the improper-ly implemented rules, and unilaterally laid off employeesin June. Respondent contends, initially, that it is not obli-5 In view of the outstanding certification and the apparent agreementof all parties that these cases proceed as quickly as possible to decision,there appears to be no reason to withhold decision herein pending issu-ance of the Board's Decision and Order in Case 5-CA 12494gated to bargain with the Union at all because the certifi-cation is invalid. Beyond that contention, which is notbefore me, Respondent admits that it unilaterally tookeach of the actions alleged but contends that none ofthose actions were changes in the terms and conditionsemployment.C. The Wage IncreaseThe parties stipulated that, on January 1, the Employ-er granted an 8.1-percent wage increase to the Galax em-ployees without notice to or bargaining with the Union.The records reflects that this was an "across-the-board"increase granted to all of the employees in the 10 plantsw hich make up Respondent's knitwear division. Theamount of the wage increase and the date it would begranted were determined by the management of theplants in the division w ith the approval of corporatemanagement. The size of the annual wage increase, itwas testified, was based generally, without any fixed for-mula, on such factors as inflation and the profitability ofthe knitwear division.The record further indicates that the wage increasewas similar to those granted to all of the employees inthe knitwear division plant in prior years. Thus, in Janu-ary 1978 and 1979, all of those employees received wageincreases of 7.1 percent and 9.4 percent, respectively.Across-the-board raises had also been given to all ofthese employees, in unspecified amounts, in August 1975,July 1976, and again in July 1977. The record containsno evidence of Respondent withholding a wage increasein one plant while implementing it in others within thesame division.Respondent contends that its wage increase practicessince 1975 establish that the granting of such a wage in-crease became part of the existing wage structure andthat, had it declined to grant the January increase, itsfailure to do so would have constituted a violation of theAct. In support of this contention Respondent citedVerona Dyestuff Division Mobay Chemicailm Corporation,233 NLRB 109 (1977). Therein, an employer who wasrefusing to bargain in order to test certification deniedthe unit employees "the annual wage increase and addi-tional holiday" which it granted to all of the other em-ployees in its plant notwithstanding that the union hadadvised the employer of its agreement that the increaseand additional holiday be granted. The Board held thatthe employer's conduct, withholding those increases andbenefits from employees who otherwise would have re-ceived them, because they had chosen the union as theircollective-bargaining representative, violated Section8(a)(3) and (1) of the Act. See also Florida Steel Corpora-tion, 220 NLRB 1201, 1203 (1975), and cases cited there-in at footnote 10.The General Counsel and the Union, pointing to thediscretionary aspects of Respondent's wage increasepolicy, particularly as to size and timing, contend thatthere was no pattern of wage increases which Respond-ent was obligated to follow. They cited Mosher SteelCompany, 220 NLRB 336 (1975), wherein an employerwho was engaged in collective bargaining (unlike Re-spondent herein) granted its employees both a general560 HANES CORPORATIONwage increase and numerous individual increases. As toboth types of wage increases, the employer had retainedconsiderable discretion in determining the amount of theincrease (within a narrow range) and the time of yearthat they were to take effect. The Board, agreeing withthe Administrative Law Judge, found that respondent'sconduct in granting these wage increases "[w]hile negoti-ations with the union were continuing-all without af-fording the union notice or an opportunity to bargain,"violated Section 8(a)(5) and (1) of the Act. The GeneralCounsel also relied on Allis-Chalmers, supra. In that case,and in the subsequent Allis-Chalmers case, found at 237NLRB 290 (1978), the Board held that the unilateralgrant of an across-the-board wage increase during aperiod when the employer was challenging the union'scertification violated Section 8(a)(5) "even when [suchunilateral actions] are made ...pursuant to an estab-lished company policy and with no antiunion motive."234 NLRB at 354. Allis-Chalmers' raises were given pur-suant to an established policy of reviewing wages semi-annually and were, according to that employer, "merelyan attempt to maintain the status quo."6More recently, in Charles Manufacturing Company, 245NLRB 39 (1979), the Board held that an employer whowas engaged in collective bargaining did not violate Sec-tion 8(a)(5) "when it automatically implemented a set ofwage increases for unit employees" which it had uncon-ditionally committed itself to grant, as to both theamount and the time, prior to the advent of the Union.Therein, the Board, citing Liberty Telephone, supra, heldthat the wage increases had become established condi-tions of employment and that "[r]espondent did not vio-late its bargaining obligation when it subsequently imple-mented the increases as promised, because its conduct wasdevoid of any element of discretion." (Emphasis supplied.)That situation was thus distinguished from cases, such asAllis-Chalmers, "wherein an employer continues, after abargaining agent has been selected, unilaterally to exer-cise its discretion with respect to wage increases grantedpursuant to certain wage review programs." "What is re-quired" in such cases, according to the Board, "is amaintenance of preexisting practices, i.e., the general out-line of the program, however the implementation of thatprogram (to the extent that discretion has existed in de-termining the amounts or timing of the increases), be-comes a matter as to which the bargaining agent is enti-tled to be consulted." Charles Manufacturing, supra, fn. I.Oneita Knitting Mills, Inc., 205 NLRB 500, fn. I (1973).See also State Farm Mutual Auto Insurance Company, 195NLRB 871, 890 (1972).Thus, the problem herein is to determine whether andto what extent Respondent's wage review policy was6 Compare Libertiry lIphone & Communications. Inc., 2(04 NLRB 317.318 (1973), wherein ihe Board, reversing the Administrative Law Judge'sDecision, held that the employer violated Sec 8(a)(5) hy withholding awage increase which the employer had earlier promised to grant its em-ployees even though that wage increase was conditioned upon the ap-proval of the Internal Revenue Service. The Board statedThe Administrative L aw Judge's siew ihat any other course thanthat taken by Respondents would have suhjected them to unfairlabor practices is in error No violations of the Act can normallyresult where ant employer in good faith consults the bargaining rep-resentati,.e before taking action on such maltterdiscretionary. For, to the extent that its policy wasdevoid of discretion, it was obligated to continue it andthat continuation, even without notice or bargaining,would not violate the Act. Charles Manufacturing, supra.On the other hand, to the extent that Respondent re-tained discretion, it was obligated to consult with theemployees' representative before taking any action.Oneita Knitting Mills, supra.The pattern of granting general wage increases once ayear for the last 5 years to all of the knitwear divisionemployees sufficiently establishes such increases as an ex-isting term or condition of employment about which Re-spondent was not obligated to bargain. However, thewage increases were granted at several different times ofthe year in those 5 years and, at least for the last 2 years,had varied fairly substantially in amount.7I am thereforesatisfied that, though the voice of the Brooks Plant man-agement may have been small in determining the discre-tionary elements of the annual wage increase, Respond-ent Hanes Corporation had, in fact, retained significantelements of discretion as to both its size and its timing. Itwas therefore obligated to bargain with the Union aboutthose discretionary elements and its failure to do so con-stituted a violation of Section 8(a)(5) and (1) of the Act.8D. The Respirator RulesRespondent's implementation of rules requiring thatrespirators be worn in certain areas of the plant raisesissues similar to those discussed above. The record re-flects that pursuant to regulations promulgated by theOccupational Safety and Health Administration (OSHA)(CFR, Ch. XVII, § 1910.1043). Respondent posted thefollowing notice, dated May 9, 1980:Effective Sunday, May 11, 1980, all employees,working in areas where exposure to cotton dust ex-ceeds a permissable [sic] exposure limit, will be re-quire [sic] to wear respirators. In order to complywith the Federal OSHA Regulations, these areaswill be posted with the OSHA required sign, andproper respirator usage will be a condition of em-ployment for everyone working in these areas.Proper respirator usuage, as defined by OSHA,requires a good face-to-respirator seal. This meansthere can be no facial hair (beards or certain typesof sideburns) which prevents the face-to-respiratorcontact.; An increase of 9.4 percent, ;!s granted in 1979. is nearly one-thirdlarger than the increase of 7 1 percent which was granted in 1978 InMoshier Steel. supra, the Board found ample discretion in determining theamount of the general wage increase where it had varied only between 5and 6 percents It may he argued by Respondent that Board law places upon the em-ploycr a difficult burden, one which puts it at substantial peril However.it must be noted that the risk is one of Respondent's own chositng; noti-ficaltion to. land bargaining w ith, the UInion would have obviated the riskSec libril l,'lephone. supra As staled in. liAe O'Connor Chevrolet,. upra:"all enplo)er acts at its peril in making changes In terms and conditionsif emplonyment during the period that objections to an election ar pernd-Ing and tlit Final determtination has noit 3el been made"561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent offered its employees a choice among threetypes of respirators; all, it contended, required cleanshaven skin for proper fit.Respondent admitted that it instituted the above re-quirements without notice to or bargaining with theUnion. The General Counsel and the Union agree thatthe OSHA regulations mandated the implementation of arespirator program; they contend however that, in adopt-ing and enforcing its particular rules, Respondent had anobligation to bargain with the Union.One long-term employee, Mikel Kilby, an electrician,refused to comply with the respirator requirements asadopted by Respondent. Kilby wore a full beard and, forundisclosed but obviously sincerely held reasons, he re-fused to shave any portion of it. He asked Respondent toprovide him with a "space helmet" type of respiratorsuch as it provided one employee, who had a disabilityincurred from exposure to Agent Orange during theVietnam conflict which prevented him from shaving.The space helmet respirator was considerably more ex-pensive than any of the three types of respirators Re-spondent provided for general use. Respondent refusedKilby's request though it indicated that if he were to buyone himself he could retain his employment.9Respondent, in implementing its respirator regulations,relied on OSHA's standards which provided as follows:The employer shall assure that the respirator usedby each employee exhibits minimum face piece leak-age and that the respirator is fitted properly. [29CFR Sec. 1910.1043 (g)(4)(i).]Respirators shall not be worn when conditionsprevent a good face seal. Such conditions may be agrowth of beard, sideburns, a skull cap that projectsunder the face piece, or temple pieces on glasses.Also, the absence of one or both dentures can seri-ously affect the fit of a face piece ...[29 CFRSec. 1910.134 (e)(5)(i).]The OSHA cotton dust regulations did not require thatemployees use any specific respirator. For such cottondust concentrations as were found in the Brooks Plant,the regulations permitted the use of three different typesof respirators including those designated as high efficien-cy particulate filter respirators with a fullface piece, sup-plied air respirators with fullface piece, helmet, or hood,or self-contained breathing apparatus with fullface pieces.Respondent's witness, Mackey McDonald, its director ofmanufacturing at the Brooks Plant, acknowledged thatthere were probably other respirators, beyond the threeprovided by Respondent, which would meet OSHA's re-quirements. OSHA regulations, section 1910.1043(f)(2)(ii), provide that selection of respirators be madefrom among those tested and approved by the NationalInstitute for Occupational Safety and Health (NIOSH)and the Union contends that the (NIOSH) listed 119 res-pirators which it had approved for use as protectionagainst cotton dust.D An offer was even made to loan Kilby the money to make such apurchase.In addition to contending that its adoption and imple-mentation of the respirator requirements were mandatedby the OSHA regulations, and thus not subject to collec-tive bargaining, Respondent contended that its rules didnot constitute a change in the working conditions be-cause they had been initially adopted in 1978, but wereheld in abeyance since that time pending resolution oflegal issues surrounding the implementation of OSHA'scotton dust standards. Thus, those standards were initial-ly scheduled to become effective on October 4, 1978,and, at that time, Respondent had promulgated certainrules requiring the wearing of respirators. While therecord does not reflect whether the rules promulgated in1978 were identical to those published in 1980, it appearsfrom Kilby's objections raised at that earlier date thatthey, like the current rules, would have required him toremove some or all of his beard to comply. Implementa-tion of those standards in 1978 was stayed on October 2,1978, by Order of the United States Court of Appeals forthe District of Columbia.'° Respondent posted a noticeinforming the employees of the stay and advising themthat the use of the respirators would not be required atthat time. That notice went on to state: "If after furtherreview the courts decide the regulations will continuewe will do whatever the law requires." Respondent con-tinued to offer "[b]oth types of respirators" which it hadmade available to the employees, for their use on a vol-untary basis, but did not again require the wearing ofrespirators until the Court's stay was lifted. IBased on all of the forgoing, I must agree with theGeneral Counsel and the Charging Party that Respond-ent's failure to notify and consult with the Union on thedetails of its implementation of the OSHA regulationsviolated Section 8(a)(5) and (1) of the Act.12As con-tended by the General Counsel and the Union, theOSHA regulations left open to the subject employers sig-nificant flexibility and latitude in implementing steps nec-essary for compliance. Thus, with a number of approvedrespirators to chose from, Respondent could have bar-gained over the particular respirators to be worn. Addi-tionally, bargaining might have been fruitful over wheth-er or not facial hair precluded the proper wearing of arespirator. I note, in this regard, that the OSHA regula-tion does not preclude facial hair but only suggests thatfacial hair and other conditions might impede the forma-tion of a proper fit.'3 Moreover, consultation with theUnion in regard to the type of respirator to be worn, orto the question of whether a beard prevents a proper sealwith the different kinds of respirators, and on the ques-tion of who should bear the cost of providing acceptablebut more expensive respirators, might have provided a"' American 'lextile Institute. Inc. s. Dr. Eula Bingarm, et a., 1978()SHD par. 27, 852 (Docket No 78-1979)." See A4FL-CIO v Ray Marshall, Secretary of labor, 1980 OSHD par24, 15012 Neither the General Counsel nor the Charging Party appears tocontend that Respondent was obligated to bargain over the general ques-tiion of whether respirator usage would be required. That, they acknowl-edged. was mandated by OSHA.": Respondent's rule. specifically alluding to beards and certain typesof sideburns, makes no reference to the wearing of glasses or the failureto wear dentures which ()SHA also suggested might interfere with theproper fit562 HANES CORPORATIONway for Mikel Kilby to satisfy the OSHA standards andretain his job.Finally, I cannot accept Respondent's argument thatthe rule as implemented on May 11 was but a continu-ation of the earlier rule promulgated in October 1978.The earlier rule was never actually implemented and wasnot enforced. Additionally, the record does not establishthat it was the same rule as that implemented in 1980.'4Accordingly, I conclude that by unilaterally adoptingand implementing the specifics of its respirator rule, pre-cluding the wearing of facial hair and requiring that em-ployees use specific kinds of respirators, Respondent hasviolated Section 8(a)(5) of the Act. J. P. Stevens & Co..Inc., 239 NLRB 738 (1978). I further find that employeeMikel Kilby was terminated because of his refusal tocomply with the respirator rules which Respondent un-lawfully promulgated and implemented.E. The June LayoffAll employees of Respondent's men's briefs depart-ment, of whom there were approximately 230, were laidoff during the last 2 weeks of June.'5 During the lastweek in June, certain employees in other departments,performing work related to that of the men's briefs de-partment, were also laid off. Three employees, selectedon the basis of their plant seniority and training, were re-called to do repair work on the briefs in that secondweek. The layoff was announced by a notice posted onJune 9 which stated as follows:Over the last several weeks the orders from ourretailers and distributers for our briefs have beendecreasing. Our most recent forecast and Juneorders indicate that this trend will continue. Forthese reasons, it will be necessary to stop produc-tion in all Stateside and Offshore BRIEFSSEWING and BRIEFS RELATED DEPART-MENTS prior to our scheduled vacation closing.Our information indicates no change in our T-shirtsand A-shirts production at this time.The parties stipulated that the layoff was made withoutprior notice to or bargaining with the Union.Where the layoff of employees constitutes a change inthe terms and conditions of their employment, an em-ployer is obligated to give the union notice and an op-portunity to bargain. See, for example, Sundstrand HeatTransfer, Inc., Triangle Division, 221 NLRB 544 (1975),and Allis-Chalmers Corporation, 234 NLRB 350 (1978).Respondent, however, contends that its June 1980 layoffswere "conducted in a manner consistent with the Com-pany's long-established practice for conducting tempo-rary layoffs to reduce inventory." This procedure, itargued, had become one of the existing conditions of em-ployment which Respondent was bound to continue and14 In this regard I note that the 1978 rule refers to "[b]oth types ofrespirators"; McDonald's testimony established that Respondent's 1980rule permitted the use of three kinds of respirators Thus. it appears thatthe rules may not have been the same.I' The layoff also affected the employees in the men's briefs depart-ments through out the knitwear divisionon which Respondent was not obligated to give theUnion notice or an opportunity to bargain.Thus, the Company points to its policy statementdated May 6, 1975, which provides among other things,that layoffs of 2 weeks or less were considered tempo-rary layoffs to which the Company's seniority policieswere inapplicable. It points also to layoffs it has had inthe past. Since 1974, there have been occasions whenentire departments were temporarily laid off for fullworkweeks and others when they were placed on re-duced schedules of 3 or 4 days per week in order to cur-tail production. After early 1979, when employees alleg-edly expressed a preference for full week layoffs (be-cause such layoffs entitled them to unemployment com-pensation), Respondent has reduced its inventory back-logs by laying employees off for full weeks. In July 1979,the employees of the men's briefs department were laidoff for the last week of Respondent's fiscal year becauseof a buildup of inventory resulting from the failure ofactual sales to meet the sales figures which had been pro-jected for the period.Layoff practices, like an employer's practices in regardto the granting of wage increases, are a mandatory sub-ject of bargaining. See N.L.R.B. v. Frontier Homes Cor-poration, 371 F.2d 974, 980 (8th Cir. 1967). An employerin Respondent's circumstance is privileged to continue itslayoff or wage practices unchanged without notificationto or bargaining with the Union. However, where anemployer retains substantial discretion in regard to themanner that a layoff or a wage practice will be imple-mented, it must bargain with its employees' representa-tive before such implementation. See Oneita KnittingMills, supra. See also Charles Manufacturing Company,supra, and the Allis-Chalmers cases, also cited supra.The facts in the instant case, I am convinced, establishthat Respondent had a practice of laying off its employ-ees whenever necessary to balance inventory with actualor projected sales. It was, therefore, privileged to contin-ue this policy without notice or bargaining. However, Ifind that in its practice it retained considerable discre-tion, particularly as to the timing of layoffs, as to wheth-er or not the layoff would encompass entire workweeksor would take the form of shortened workweeks, and asto which employees might be exempted or called backfrom such a layoff for special purposes. Respondent's his-tory of layoffs establishes that they may occur at differ-ent times of year; there was no established practice man-dating that the layoff occur in the last 2 weeks of thefiscal year. Similarly, the layoff in the last week of June1979, a single incident, does not establish a practice oflaying employees off for a full workweek rather thanshortening several workweeks in order to achieve aneeded reduction. Indeed, Respondent's justification forchoosing the full workweek layoff, i.e., that some em-ployees expressed that as a preference, establishes thatthis matter is highly discretionary and particularly fit forcollective bargaining. Additionally, the evidence indi-cates that Respondent called back three sewers to per-form repair work in the men's briefs department and thatthose three were selected upon both objective (plant se-niority) and subjective (training) factors. Respondent ap-563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparently had no established practice or policy governingthe selection of such employees for exemption fromlayoff. This too is a fit subject for collective bargaining.Accordingly, I find that while Respondent had no ob-ligation to bargain with the Union about whether or notthere would be a layoff, that being an established term orcondition of employment, it was obligated to bargainabout the discretionary aspects of that layoff, the timingthereof, the manner in which it would be implemented,and the selection of employees to be exempted there-from. To the extent that it failed to comply with its obli-gation, as it admitted that it did, Respondent has violatedSection 8(a)(5) of the Act.FURTHER CONCL USIONS OF LAW1. Amalgamated Clothing and Textile Workers Union,AFL-CIO, CLC, is and has been at all times since No-vember 21, 1979, the exclusive representative of Re-spondent's employees employed by Respondent at itsBrooks Plant, Galax, Virginia, location, but excluding alloffice clerical employees, professional employees, guards,and supervisors as defined in the Act.2. By unilaterally, without notice to or consultationwith the above-named Union, granting wage increases toits employees on January 1, 1980, implementing and en-forcing rules respecting the wearing of respirators in theplant as a condition of employment, and laying off cer-tain employees in the weeks of June 16 and 23, 1980, Re-spondent has refused to bargain with the Union, in viola-tion of Section 8(a)(5) and (1) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. Respondent did not engage in any unfair labor prac-tices not specifically found herein.THE RFMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(5) and(1) of the Act, my recommended Order will require thatit cease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.I have found that Respondent has unlawfully refusedto bargain with the Union by unilaterally granting wageincreases to its employees. While Respondent will be or-dered to cease and desist from such unlawful conduct,nothing herein shall be construed as requiring Respond-ent to revoke any wage increases.I have further found that Respondent unlawfully im-plemented the layoffs of certain employees during thelast 2 weeks of June 1980. However, the vice of this con-duct is found not in the fact that employees were laidoff; its existing practice permitted unilateral layoff. It isevident from the record herein that the employees in Re-spondent's men's briefs department and in the related po-sitions would have been laid off for the same number ofdays as they were, whether Respondent acted unilateral-ly or consulted with the Union. Rather, the violation liesin Respondent's unilateral selection of the time andmanner of the layoffs and in the unilateral determinationas to which employees would be exempted from portionsof it. Accordingly, I do not deem it warranted to order amake whole remedy, generally, as to the laid-off employ-ees. Cf. Sundstrand Heat Transfer, Inc., supra at 546.Such a remedy is warranted, however, for those employ-ees who might have been called back for the repair workhad Respondent fulfilled its obligation to bargain on thatrecall. It is appropriate to leave to the compliance stageof this proceeding the determination of who those em-ployees might have been.Mikel Kilby was terminated as a result of his refusal tocomply with the terms of the unlawfully adopted respira-tor rules. In order to fully remedy this violation, it isnecessary that Respondent offer him immediate and fullreinstatement to his former position or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges, if, after Respondent has bargained in good faithwith the Union concerning the respirator rules saidKilby is able to comply with whatever respirator rulesresult from such bargaining, and make him whole forany loss of earnings he may have suffered from the dateof his termination until the earliest of the following con-ditions: (1) the date Respondent bargains to agreementwith the Union on its rules regarding the wearing of res-pirators; (2) a bona fide impasse in bargaining; (3) thefailure of the Union to request bargaining within 5 daysof Respondent's notice of its desire to bargain with theUnion; or (4) the subsequent failure of the Union to bar-gain in good faith. This limited backpay requirement isnecessary in order to make the employee whole for thelosses, if any, he suffered as a result of the violation andto recreate in some practical manner a situation in whichthe Union's bargaining position is not entirely devoid ofeconomic consequences for Respondent. See Uncle John'sPancake House, 232 NLRB 438, 440 (1977).All backpay due under the terms of this Order shall becomputed, with interest, in the manner prescribed in FW. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977). 6The Union argued that Respondent should be requiredto reimburse both the Board and itself for reasonable at-torneys' fees and costs incurred in this litigation, con-tending that Tiidee Products, Inc., 194 NLRB 1234(1972), enfd. as modified sub nom. International Union ofElectrical, Radio and Machine Workers, AFL-CIO v..v.L.R.B., 502 F.2d 349 (D.C. Cir., 1973), authorizedsuch a remedy in order to discourage frivolous litigation.While I have found that Respondent violated the Act es-sentially as alleged in the complaint, I have also foundthat its conduct, in certain regards, was not violative ofthe Act. Moreover, the issues presented herein, evenwhere I found against Respondent, were substantial, orat least debatable. The litigation in this case was notfrivolous. Accordingly, I reject the Union's request forextraordinary remedies. Kings Terrace Nursing Home andHealth Facility, 227 NLRB 251 (1976).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:" See, generally. Isi Plumbing d teating Co, 138 NLRB 716 (1962). HANF'S CORPORATIONORDER 17The Respondent, Hanes Corporation, Galax. Virginia.its officers, agents. successors, and assigns. shall:1. Cease and desist from:(a) Unilaterally granting wage increases. adopting orenforcing rules respecting the wearing of respirators inthe plant as a condition of employment, laying off em-ployees, or changing other terms and conditions of em-ployment without notice to and bargaining with Amalga-mated Clothing and Textile Workers Union, AFL-CIO,CLC, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All employees employed by the Employer at itsBrooks Plant, Galax. Virginia location, but exclud-ing all office clerical employees, professional em-ployees, guards, and supervisors as defined in theAct.(b) In any like or related manner interfering with. re-straining, or coercing employees in the exercise of therights guaranteed under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain collectively and in goodfaith with Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, concerning wages. hours. andi7 In the event no exceplnons are filed as provided h) Sec 102 46 ofthe Rules and Regulations of the National I abor Relalions Board. thefindings, conclusions, and retommnended Order herein shall, as proldedin Sec. 102 48 of the Rules and Regulations. he adopted bh the Bo alrd andbecome its findings, conclusions. and Order, and all ohjectiions herctoshall he deemed waived for all purposesother terms and conditions of employment of its employ-ees and, if an understanding is reached, embody such un-derstanding in a written agreement.(b) Offer Mikel Kilby immediate and full reinstatementto his former position or. if that job no longer exists. to asubstantially equivalent position. without prejudice to hisseniority and other rights and privileges if, after Re-spondent bargains in good faith with the Union concern-ing the respirator rules, said Mikel Kilby is willing andable to comply with the rules which result from said col-lective bargaining. and make Mikel Kilby whole for anyloss of earnings he may have suffered by reason of Re-spondent's unlawful conduct herein in the manner setforth in the section of this Decision entitled "TheRemed .(c) Post at its place of business in Galax, Virginia,copies of the attached notice marked "Appendix."'Copies of said notice on forms provided by the RegionalDirector for Region 5, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter. in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered. de-faced. or covered by any other material.(d) Notify the Regional Director for Region 5, in writ-ing, 'within 20 days from the date of this Order. whatsteps have been taken to comply herewith.'[ In the c.ent that this Order is enforced by a Judgment of i l nitedState, C olirt rof Appeals. the wsords in the notice reading "Posted bhOrder of the National Labor Relations Board" shall read "Posted Pursu-anlt Io a Judgment of the tlilted States Court of Appeals I'nforcing anOrder of the Nationlal I ahbor Relations Board"